Charles H. Chapin, whose death has been suggested on the record, and the remaining defendants in error, Jay Chapin and John J. Chapin, were indicted at the September, 1935, term of the circuit court of Sangamon county. That court quashed the indictment, and the People have sued out this writ of rror.
The indictment charged that the defendants were the directors, officers, stockholders and owners of the Wilson Oil Company, a corporation; that they controlled all of its business operations and activities and were engaged in the business of transporting motor fuel into the State of Illinois and of selling and distributing motor fuel in Chicago under the authority of a distributor's license issued to them in the name of the Wilson Oil Company; that during the period of time named, the defendants, in the name of that company, etc., collected taxes due the State of Illinois *Page 320 
from purchasers in the sum of $9943.98; that they deducted $198.88 therefrom as expenses of collecting and paying over the tax mentioned; that the Department of Finance demanded of the defendants "so doing business in the name of and by and through the said Wilson Oil Company, a corporation," the balance of $9745.10, but that the defendants refused, failed and neglected to pay the money, and "unlawfully, wrongfully and feloniously embezzled and converted said taxes, money and funds to their own use."
A similar indictment was condemned in our decision inPeople v. Strong, 363 Ill. 602, and for the reasons there stated the judgment of the circuit court of Sangamon county is affirmed.
Judgment affirmed.